In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                               Nos.     07-13-00234-CR
                                        07-13-00235-CR
                                        07-13-00236-CR
                                        07-13-00237-CR
                                        07-13-00238-CR
                                        07-13-00239-CR


                        AARON EDWARD BELL, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 372nd District Court
                                  Tarrant County, Texas
    Trial Court Nos. 1288725D, 1288726D, 1288727D, 1288728D, 1290870D, 1290871D,
                          Honorable David Scott Wisch, Presiding

                                    February 19, 2014

                           MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Aaron Edward Bell appeals his six convictions for aggravated robbery. After an

open plea of guilty and a plea of true to two enhancements, the trial court sentenced

him to fifty years confinement in one case (No. 1288727D/07-13-00236-CR) and forty

years confinement in the other five cases to be served concurrently.
       Appellant’s appointed counsel has filed a motion to withdraw, together with an

Ander’s1 brief wherein he certified that, after diligently searching the record, he

concluded that the appeal is without merit.               Along with his brief, appellate counsel

attached a copy of a letter sent to appellant informing him of counsel’s belief that there

was no reversible error and of appellant’s right to file a response or brief pro se. By

letter, this court also notified appellant of his right to tender his own brief or response

and set February 10, 2014, as the deadline to do so. To date, no response or brief has

been filed.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed potential areas for appeal including the sufficiency of the evidence, the

admonishments, objections made at the punishment hearing, the sentence, arguments

of counsel, and the effectiveness of counsel. Appellate counsel also explained that

each issue lacked merit.

       In addition, we have conducted our own review of the record to assess the

accuracy of appellate counsel’s conclusions and to uncover any error pursuant to In re

Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008) and Stafford v. State, 813 S.W.2d
503 (Tex. Crim. App. 1991). Our own review has failed to reveal reversible error.

       Accordingly, the motion to withdraw is granted, and the judgments are affirmed.



                                                                 Per Curiam


Do not publish.




       1
           Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                     2